Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/076620.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 	Claims 1-4, 10-16, and 21-30 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of (A) (1) Pseudomonas Putida as the parent cell and (2) glucose-1-dehydrogenase of EC 1.1.5.2 encoded by a gcd gene and having the polypeptide sequence of AAN67066.1 as the modification made in said parent cell, (B) rhamnolipid of formula I, wherein M = 1, N = 1, R1 = hepentyl and R2 = hepentyl, and (C) glucose as the carbon source in the reply filed on July 19, 2021.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
P. putida KT2440 Aupp Agcd+pACYCATh5 {PrhaSR} [rhaSR_Ec] {rhaBAD} [rhlAB Pal] {Talk}[araC_Ec] {ParaBAD} [rmlIBDAC_Pa] {Talk} is free of the prior art.  Therefore, examination has been extended to a subsequent species, P. aeruginosa and Ralstonia eutropha producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1  and R2 are heptenyl, which is disclosed in the prior art. See the rejection under 102 below. 

Response to Amendments/Arguments
 	Applicant’s amendment and arguments filed on May 20, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
Claims 1 and 24 and claims depending therefrom are objected to because of the following informalities:  
In claims 1 and 24, the microorganism “P. putida” should be italicized.  
In claims 1 and 24, a parenthesis is present after “{Talk}” without its matching pair.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Due to the amendment of claim 1, which no longer recites a genetically modified cell comprising a decreased activity of glucose-1-dehydrogenase, the rejections of claims 1-4 and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirement have been withdrawn.  However, new rejections for the newly amended claims is issued.

Claim 1-4, 15-16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In the instant case, the claims have been broadly interpreted to encompass (A) a R. eutropha cell comprising of any genetic modification or unknown genetic modification resulting in production of any rhamnolipid having the formula (I), wherein m = 1, n = 1, and R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or (B) a P. aeruginosa or R. eutropha cell producing a genus of mixture of rhamnolipids, wherein a di-rhamnolipid having the formula (I) wherein R1 and R2 comprises 2-24 carbon atoms is more than 80% by weight of the rhamnolipids.   Therefore, the claims are directed to a genus of P. aeruginosa or R. eutropha cells.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Rhamnolipids are mainly produced by bacterial of the genus Pseudomonas and recombinant production of rhamnolipids is limited to a few species of bacteria overexpressed with P. aeruginosa rhamnolipid genes rhlABC (see Wittgens – form PTO-1449 and Schaffer. US 9,005,928 – form PTO-1449). Although the specification discloses exemplary enzymes and cells, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes/cells were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed R. eutropha cell that produces any rhamnolipid having formula (I).  Although expression of heterologous enzymes in cells such as R. eutropha was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in R. eutropha to produce the genus of rhamnolipids having formula (I).
Further, although naturally occurring and genetically modified P. aeruginosa producing mono-rhamnolipids and di-rhamnolipids were known in the art, P. aeruginosa and R. eutropha producing a rhamnolipid mixture comprising more than 80% of di-rhamnolipids was not known. The specification does not disclose cells making a rhamnolipid mixture comprising more than 80% of di-rhamnolipids.  The specification is limited to the disclosure of a genetically modified P. putida KT2440 Aupp Agcd+pACYCATh5 {PrhaSR} [rhaSR_Ec] {rhaBAD} [rhlAB Pal] {Talk}[araC_Ec] {ParaBAD} [rmlIBDAC_Pa] {Talk}.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant P. putida and the structure of the claimed genus of cells.     Therefore, the specification fails to describe a representative species of the claimed genus.    
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  	
Applicant states that claims 1, 3-4 and 15-16 have been amended to address issued raised in the Advisory Action.  
While claim 1 has been amended to specific bacterial cells, the claims are directed to cells recited in claim 1 having any genetic modifications, unknown genetic modifications or no genetic modifications, wherein the cell produces (A) a genus of rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or (B) genus of mixture of rhamnolipids, wherein a di-rhamnolipid having the formula (I) wherein R1 and R2 comprises 2-24 carbon atoms is more than 80% by weight of the rhamnolipids.  While the exemplary enzymes/genes/cells were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed cells producing any rhamnolipid having formula (I) or the mixture of rhamnolipids.
Hence the rejection has been maintained.

Claims 1-4, 15-16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified P. putida KT2440 Aupp Agcd+pACYCATh5 {PrhaSR} [rhaSR_Ec] {rhaBAD} [rhlAB Pal] {Talk}[araC_Ec] {ParaBAD} [rmlIBDAC_Pa] {Talk}, does not reasonably provide enablement for R. eutropha producing any rhamnolipid having formula (I) or  P. aeruginosa or R. eutropha producing a rhamnolipid mixture comprising more than 80% of di-rhamnolipids.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow''. In the instant case, the claims have been broadly interpreted to encompass (A) a R. eutropha cell comprising of any genetic modification or unknown genetic modification resulting in production of any rhamnolipid having the formula (I), wherein m = 1, n = 1, and R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or (B) a P. aeruginosa or R. eutropha cell producing a genus of mixture of rhamnolipids, wherein a di-rhamnolipid having the formula (I) wherein R1 and R2 comprises 2-24 carbon atoms is more than 80% by weight of the rhamnolipids.   Therefore, the claims are directed to R. eutropha producing any rhamnolipid having formula (I) or P. aeruginosa or R. eutropha producing a rhamnolipid mixture comprising more than 80% of di-rhamnolipids.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of R. eutropha cells expressing a  large number of genes, wherein the cell R. eutropha produces any rhamnolipid having the formula (I), wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 and P. aeruginosa or R. eutropha producing a rhamnolipid mixture comprising more than 80% of di-rhamnolipids.   In the instant case, the specification is limited to a genetically modified P. putida KT2440 Aupp Agcd+pACYCATh5 {PrhaSR} [rhaSR_Ec] {rhaBAD} [rhlAB Pal] {Talk}[araC_Ec] {ParaBAD} [rmlIBDAC_Pa] {Talk}.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can genetically modify cells, such as P. aeruginosa and R. eutropha, with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of genes/enzymes such that when expressed in a P. aeruginosa or R. eutropha cell, the cell produces (A) any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or (B) a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I),wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids
In the absence of: (a) a rational and predictable scheme for producing any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 in R. eutropha, (b) rational and predictable scheme for making a P. aeruginosa or R. eutropha cell producing a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids, (c) a correlation between structure and the activity of producing any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 in R. eutropha, and (d) a correlation between structure and the activity of producing a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible enzymes/genes to determine which genetically modified R. eutropha cells produce any rhamnolipid having formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or which genetically modified P. aeruginosa or R. eutropha cells produce a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes/genetic modifications that endows R. eutropha to produce any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23, (2) a set of enzymes/genetic modifications that endows a P. aeruginosa or R. eutropha cell to produce mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids, (3) the general tolerance of R. eutropha cells to any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23  and intermediates thereof, and (4) the general tolerance of P. aeruginosa or R. eutropha cells to a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids.   
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of (1) a set of enzymes/genetic modifications that endows a R. eutropha cell to produce any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 nor (2) a set of enzymes/genetic modifications that endows a P. aeruginosa cell to produce a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids.  The specification is limited to a genetically modified P. putida KT2440 Aupp Agcd+pACYCATh5 {PrhaSR} [rhaSR_Ec] {rhaBAD} [rhlAB Pal] {Talk}[araC_Ec] {ParaBAD} [rmlIBDAC_Pa] {Talk}, but provides no guidance with regard to the set of enzymes/genetic modifications that endows (1) a R. eutropha cell to produce any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23 or (2) a P. aeruginosa cell to produce a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  	
Applicant states that claims 1, 3-4 and 15-16 have been amended to address issued raised in the Advisory Action.  
While claim 1 has been amended to specific bacterial cells, the claims are directed to cells recited in claim 1 having any genetic modifications, unknown genetic modifications or no genetic modifications, wherein the cell produces (A) any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23or (B) any mixture of rhamnolipids, wherein a di-rhamnolipid having the formula (I) wherein R1 and R2 comprises 2-24 carbon atoms is more than 80% by weight of the rhamnolipids. The specification does not provide any teaching or guidance as to 1) a set of enzymes/genetic modifications that endows R. eutropha to produce any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23, (2) a set of enzymes/genetic modifications that endows a P. aeruginosa or R. eutropha cell to produce mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids, (3) the general tolerance of R. eutropha cells to any rhamnolipid having the formula (I) wherein R1 and R2 = any organic radical comprising of 2-24 or 5-13 carbon atoms, heptenyl or any compound derived from a fatty acid recited in claim 23  and intermediates thereof, and (4) the general tolerance of P. aeruginosa or R. eutropha cells to a mixture of rhamnolipids, wherein a di-rhamnolipid of formula (I), wherein R1 and R2 comprises 2-24 carbon atoms, is more than 80% by weight of the rhamnolipids.   Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of enzymes/genes and any cell/P. putida from such experimentation.   Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which set of enzymes/genetic modifications/cells that produce the claimed P. aeruginosa and R. eutropha cells.   
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 15-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soberon-Chavez (Production of rhamnolipids by Pseudomonas aeruginosa. Appl. Microbiol. Biotechnol (2005) 68: 718-725. – form PTO-892).
Regarding claims 1 and 3, Soberon-Chavez discloses a P. aeruginosa producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-9 carbon atoms, which falls within the range of 2-24 or 5-13 carbon atoms (abstract, Figures 1-2 and “Role of RhlA, RhlB, and RhlC in rhamnolipid production” at page 719).  Regarding claim 4, Soberon-Chavez discloses that R1 of the rhamnolipid is (CH2)o-CH3, wherein o = 4-8, which falls within the range of (CH2)o-CH3, wherein o = 1-23 (Figure 1).  Regarding claim 15, Soberon-Chavez discloses that R1 of the rhamnolipid is (CH2)o-CH3, wherein o = 4-8, which falls within the range of (CH2)o-CH3, wherein o = 4-12 (Figure 1).  Regarding claims 16 and 21, Soberon-Chavez discloses that R2 of the rhamnolipid is (CH2)o-CH3, wherein o = 4-8, which falls within the range of (CH2)o-CH3, wherein o = 1-23 (Figure 1).  Regarding claim 22, Soberon-Chavez discloses that R2 of the rhamnolipid is (CH2)o-CH3, wherein o = 4-8, which falls within the range of (CH2)o-CH3, wherein o = 4-12 (Figure 1).  Regarding claim 23, Soberon-Chavel discloses that the two most abundant rhamnolipids has a R1 and R2 derived from 3-hydroxydecanoyl-3-3-hydroxydecanoic acid (1st full paragraph at page 719).  Therefore, the reference of Soberon-Chavez anticipates claims 1, 3-4, 15-16, and 21-23.  

Claim(s) 1-4, 15-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer (US 9,005,928 – form PTO-1449).
Regarding claim 1, Schaffer discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 2 to 24 carbon atoms (Column 3, lines 1-30 and Column 11, line 57 through Column 12, line 11). Regarding claim 2, Schaffer disclose that the cell produces a mixture of rhamnolipids of the general formula (I), which are characterized in that in more than 80% by weight of the rhamnolipids formed n =1 (Column 14, lines 47-59). Regarding claim 3, Schaffer discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-13 carbon atoms (Column 3, lines 22-23). Regarding claims 4 and 15, Schaffer discloses that R1 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claims 16 and 21-22, Schaffer discloses that R2 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claim 23, Schaffer discloses that R1 and R2 are derived from fatty acids, such as 3-hydroxydecanoyl-3-hydroxydecanoic acid (Column 14, lines 1-44).  Therefore, the reference of Schaffer anticipates claims 1-4, 15-16, and 21-23.  

Claim(s) 1-4, 15-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaffer (US 9,580,720 – form PTO-1449).
Regarding claim 1, Schaffer discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 2 to 24 carbon atoms (Column 3, lines 10-45, Column 11, line 42 through Column 12, line 45 and claims 1and 4). Regarding claim 2, Schaffer disclose that the cell produces a mixtures of rhamnolipids of the general formula (I), which are characterized in that in more than 80% by weight of the rhamnolipids formed n =1 (Column 15, lines 15-27). Regarding claim 3, Schaffer discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-13 carbon atoms (Column 3, lines 36-37). Regarding claims 4 and 15, Schaffer discloses that R1 of the rhamnolipid is heptenyl (Column 3, line 41).  Regarding claims 16 and 21-22, Schaffer discloses that R2 of the rhamnolipid is heptenyl (Column 3, line 41).  Regarding claim 23, Schaffer discloses that R1 and R2 are derived from fatty acids, such as  3-hydroxydecanoyl-3-hydroxydecanoic acid (Column 14 line 34 through Column 15, line 11).  Therefore, the reference of Schaffer anticipates claims 1-4, 15-16, and 21-23.  
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1-4, 15-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Thum (102(a)(1): WO 2015/180907 – form PTO-892 and 102(a)(2) US 10,174,353 – form PTO-1449). US 10,174,353 is used to specific teachings.
Regarding claim 1, Thum discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 2 to 24 carbon atoms (Column 16, lines 16-39, Column 18, line 16-52, and claims 1, 9, and 11). Regarding claim 2, Thum disclose that the cell produces a mixtures of rhamnolipids of the general formula (I), which are characterized in that in more than 80% by weight of the rhamnolipids formed n =1 (Column 19, line 36 through Column 20, line 11). Regarding claim 3, Thum discloses a P. aeruginosa or Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-13 carbon atoms (Column 18, line 45). Regarding claims 4 and 15, Thum discloses that R1 of the rhamnolipid is heptenyl (Column 18, line 50).  Regarding claims 16 and 21-22, Thum discloses that R2 of the rhamnolipid is heptenyl (Column 18, line 50).  Regarding claim 23, Thum discloses that R1 and R2 are derived from fatty acids, such as 3-hydroxydecanoyl-3-hydroxydecanoic acid (Column 18 line 53 through Column 19, line 33).  Therefore, the reference of Thum anticipates claims 1-4, 15-16, and 21-23.  
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
 Due to the amendment of claim 1, which no longer recites a genetically modified cell comprising a decreased activity of glucose-1-dehydrogenase, the rejection of claims 1, 3-4 and 15-16 under 35 U.S.C. 103 as being unpatentable over Tiso (form PTO-1449), Poblete-Castro (cited previously on form PTO-892), and Q88MX4 (cited previously on form PTO-892) has been withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 15-16, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a P. aeruginosa producing rhamnolipids having the formula I, wherein m = 1, n = 1, R1 = (CH2)o-CH3, wherein o = 4-8, and R2 = (CH2)o-CH3, wherein o = 4-8. This judicial exception is not integrated into a practical application because the claims encompass a P. aeruginosa that is structurally identical to the naturally occurring P. aeruginosa.  P. aeruginosa naturally produces rhamnolipids having the formula I, wherein m = 1, n = 1, R1 = (CH2)o-CH3, wherein o = 4-8 and R2 = (CH2)o-CH3, wherein o = 4-8, see the 102 rejection above..  Because there is no difference in characteristics (structural, functional, or otherwise) between P. aeruginosa and the naturally occurring P. aeruginosa, the claimed P. aeruginosa does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed P. aeruginosa is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claims do not qualify as eligible subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 15-16, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,580,720 (reference patent) in view of Schaffer (US 9,005,928 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1 and 4 of the reference patent recite the genus Ralstonia producing a rhamnolipid having formula (I), wherein m = 1, n = 1, and R1 and R2 are 2-24 carbon atoms.  Formula (I) of the reference patent is identical to formula (I) of the instant application.   
The difference between the instant claims and the claims of the reference patent is that claim 4 of the reference patent does not recite the species Ralstonia eutropha producing rhamnolipids of formula (I), wherein m = 1, n = 1, and R1 and R2 are heptenyl.
However, regarding claim 1, Schaffer discloses genetically modifying Ralstonia eutropha cell to produce a rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 2 to 24 carbon atoms (Column 3, lines 1-30 and Column 11, line 57 through Column 12, line 11). Regarding claim 2, Schaffer disclose that the cell produces a mixture of rhamnolipids of the general formula (I), which are characterized in that in more than 80% by weight of the rhamnolipids formed n =1 (Column 14, lines 47-59). Regarding claim 3, Schaffer discloses a Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-13 carbon atoms (Column 3, lines 22-23). Regarding claims 4 and 15, Schaffer discloses that R1 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claims 16 and 21-22, Schaffer discloses that R2 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claim 23, Schaffer discloses that R1 and R2 are derived from fatty acids, such as 3-hydroxydecanoyl-3-hydroxydecanoic acid (Column 14, lines 1-44).
 Therefore, based on the teachings of the Schaffer, it would have been obvious to those of ordinary skill in the art to modify claims 1 and 4 of the reference patent by genetically modifying Ralstonia eutropha.  One having ordinary skill in the art would have been motivated to use Ralstonia eutropha cell because Schaffer discloses Ralstonia eutropha as a preferred cell for producing rhamnolipids of formula (I), wherein m = 1, n = 1, and R1 and R2 are heptenyl.  One having ordinary skill in the art would have had a reasonable expectation of achieving Ralstonia eutropha cell producing the claimed rhamnolipids because claim 4 of the reference patent recites a Ralstonia cell that produces rhamnolipids of formula (I) and Schaffer discloses a genetically modified Ralsonia eutropha comprising of P. aeruginosa rhlABC genes that produces rhamnolipids of formula (I).
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-4, 15-16, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 11 of U.S. Patent No. 10,174,353 (reference patent) in view of Schaffer (US 9,005,928 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1, 9, and 11 of the reference patent recite the genus Ralstonia producing a rhamnolipid having formula (I), wherein m = 1, n = 1, and R1 and R2 are 2-24 carbon atoms.  Formula (I) of the reference patent is identical to formula (I) of the instant application.   
The difference between the instant claims and the claims of the reference patent is that claim 9 of the reference patent does not recite the species Ralstonia eutropha producing rhamnolipids of formula (I), wherein m = 1, n = 1, and R1 and R2 are heptenyl.
However, regarding claim 1, Schaffer discloses genetically modifying Ralstonia eutropha cell to produce a rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 2 to 24 carbon atoms (Column 3, lines 1-30 and Column 11, line 57 through Column 12, line 11). Regarding claim 2, Schaffer disclose that the cell produces a mixture of rhamnolipids of the general formula (I), which are characterized in that in more than 80% by weight of the rhamnolipids formed n =1 (Column 14, lines 47-59). Regarding claim 3, Schaffer discloses a Ralstonia eutropha cell producing rhamnolipid of formula I, wherein m = 1, n = 1, and R1 and R2 are 5-13 carbon atoms (Column 3, lines 22-23). Regarding claims 4 and 15, Schaffer discloses that R1 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claims 16 and 21-22, Schaffer discloses that R2 of the rhamnolipid is heptenyl (Column 3, line 28).  Regarding claim 23, Schaffer discloses that R1 and R2 are derived from fatty acids, such as 3-hydroxydecanoyl-3-hydroxydecanoic acid (Column 14, lines 1-44).
 Therefore, based on the teachings of the Schaffer, it would have been obvious to those of ordinary skill in the art to modify claims1, 9, and 11 of the reference patent by genetically modifying Ralstonia eutropha.  One having ordinary skill in the art would have been motivated to use Ralstonia eutropha cell because Schaffer discloses Ralstonia eutropha as a preferred cell for producing rhamnolipids of formula (I).  One having ordinary skill in the art would have had a reasonable expectation of achieving Ralstonia eutropha cell producing the claimed rhamnolipids because claim 4 of the reference patent recites a Ralstonia cell that produces rhamnolipids of formula (I) and Schaffer discloses a genetically modified Ralsonia eutropha comprising of P. aeruginosa rhlABC genes that produces rhamnolipids of formula (I).
Therefore, the conflicting claims are not patentably distinct from each other.    
 
Duplicate Claim Warning
Applicant is advised that should claim 16 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion

	Claims 1-4, 10-16, and 21-30 are pending.
	Claims 10-14 are withdrawn.
	Claims 1-4, 15-16, and 21-23 are rejected.
Claims 24-30 are objected to but would be allowable if the objection to claim 24 is overcome by amending claim 24 to recite “P. putida”.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /YONG D PAK/ Primary Examiner, Art Unit 1652